Judgment reversed, on the law, and indictment dismissed. Memorandum: The testimony convicting defendant of the sale of one tenth of a gram of cocaine was so inconsistent, contradictory and implausible, we find the record as a whole deficient and that guilt has not been established beyond a reasonable doubt as a matter of law (see, People v Reed, 40 NY2d 204, 208; People v Santos, 38 NY2d 173, 176; People v Oyola, 6 NY2d 259, 261).
All concur, except Hancock, Jr., J. P., and Callahan, J., who dissent and vote to affirm, in the following memorandum.